417 F.2d 1338
Janice KELLEY, Appellant,v.Bernard SHAPIRO, Commissioner of Welfare, State ofConnecticut, Appellee.
No. 99, Docket 33659.
United States Court of Appeals Second Circuit.
Argued Oct. 6, 1969.Decided Oct. 6, 1969.

William H. Clendenen, Jr., New Haven, Conn., for appellant.
James M. Higgins, Asst. Atty. Gen., Robert K. Killian, Atty. Gen., for appellee.
Before WATERMAN, MOORE and KAUFMAN, Circuit Judges.
PER CURIAM:


1
Appellant, the mother of four children, claimed in her complaint in a civil action commenced by her in the United States District Court for the District of Connecticut that she had been refused an adequate clothing allowance for one of her sons, that she had requested a fair hearing before the Connecticut State Welfare Department and that she was being denied procedural due process under the U.S. Constitution in that there had been prior relevant decisions of the Department which the Appellee Commissioner had not compiled, published or distributed, and that his failure to do so denied her access to them and hence denied her the full exercise of her right to a fair hearing.


2
Relying upon 28 U.S.C. 1343 for jurisdiction and 42 U.S.C. 1983 for a cause of action, she sought declaratory and injunctive relief and filed a motion for summary judgment.  The Commissioner also moved for summary judgment on the ground that the federal district court lacked subject-matter jurisdiction.


3
In a perceptive opinion District Judge Blumenfeld ruled on the cross-motions in favor of the Commissioner, 305 F. Supp. 855; and we affirm upon that opinion the judgment entered below.  See also McCall v. Shapiro (2 Cir.  August 11, 1969), affirming 292 F. Supp. 268 (D.Conn. 1968).